20-1527
     Fang v. Garland
                                                                              BIA
                                                                        Poczter, IJ
                                                                     A088 347 494
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 8th day of November, two thousand twenty-two.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            WILLIAM J. NARDINI,
10            EUNICE C. LEE,
11                 Circuit Judges.
12   _____________________________________
13
14   JIAN ZHOU FANG,
15            Petitioner,
16
17                     v.                                  20-1527
18                                                         NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Robert Tsigler, Law Offices of
25                                     Robert Tsigler, PLLC, New York,
26                                     NY.
 1   FOR RESPONDENT:                Brian Boynton, Acting Assistant
 2                                  Attorney General; Cindy S.
 3                                  Ferrier, Assistant Director;
 4                                  Michelle Y.F. Sarko, Attorney,
 5                                  Office of Immigration Litigation,
 6                                  Civil Division, United States
 7                                  Department of Justice, Washington,
 8                                  DC.

 9         UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13         Petitioner Jian Zhou Fang, a native and citizen of the

14   People’s Republic of China, seeks review of an April 22, 2020,

15   decision of the BIA affirming a June 18, 2018, decision of an

16   Immigration Judge (“IJ”) denying his application for asylum,

17   withholding    of   removal,   and       relief   under    the    Convention

18   Against Torture (“CAT”).        In re Jian Zhou Fang, No. A 088-

19   347-494 (B.I.A. Apr. 22, 2020), aff’g No. A 088-347-494 (Immig.

20   Ct.   N.Y.C.   June   18,   2018).          We    assume    the    parties’

21   familiarity with the underlying facts and procedural history.

22         Under the circumstances, we have reviewed both the IJ’s

23   and the BIA’s decisions.       See Wangchuck v. Dep’t of Homeland

24   Sec., 448 F.3d 524, 528 (2d Cir. 2006).               We review adverse

25   credibility    determinations     under       a   substantial      evidence

                                          2
 1   standard, see Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

 2   Cir.    2018),     and     treat    the        agency’s     fact-finding         as

 3   “conclusive      unless     any    reasonable         adjudicator     would      be

 4   compelled     to     conclude       to       the     contrary,”       8     U.S.C.

 5   § 1252(b)(4)(B).            “Considering            the    totality       of    the

 6   circumstances, and all relevant factors, a trier of fact may

 7   base a credibility determination on . . . the consistency

 8   between    the     applicant’s      or       witness’s     written    and      oral

 9   statements . . . , the internal consistency of each such

10   statement, [and] the consistency of such statements with

11   other evidence of record . . . without regard to whether an

12   inconsistency, inaccuracy, or falsehood goes to the heart of

13   the    applicant’s       claim,    or    any       other   relevant       factor.”

14   8 U.S.C. § 1158(b)(1)(B)(iii).                “We defer . . . to an IJ’s

15   credibility determination unless, from the totality of the

16   circumstances, it is plain that no reasonable fact-finder

17   could make such an adverse credibility ruling.”                      Xiu Xia Lin

18   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

19   Gao, 891 F.3d at 76.        Here, substantial evidence supports the

20   agency’s determination that Fang was not credible as to his

21   claim that he and his family were persecuted for practicing


                                              3
 1   Christianity.

 2       The agency reasonably relied on multiple inconsistencies

 3   in Fang’s statements and between his statements and other

 4   evidence.       The     record    reveals          inconsistent    testimony

 5   regarding the year Fang began practicing Christianity, the

 6   number of times his father has been arrested, whether his

 7   younger brother was arrested, whether his mother was still

 8   required to report regularly to the police following her

 9   arrest for attending an unregistered church, and whether the

10   police came looking for Fang at his mother’s house as recently

11   as a month prior to his merits hearing in 2018.                   The agency

12   was not required to accept Fang’s explanations for these

13   inconsistencies       because    they       either   did   not   resolve   the

14   discrepancies or were based on unsupported allegations of

15   translation error.       See Majidi v. Gonzales, 430 F.3d 77, 80

16   (2d Cir. 2005) (“A petitioner must do more than offer a

17   plausible explanation for his inconsistent statements to

18   secure relief; he must demonstrate that a reasonable fact-

19   finder would be compelled to credit his testimony.” (internal

20   quotation   marks     omitted)).            The    inconsistencies   provide

21   substantial     evidence         for         the     adverse      credibility


                                             4
 1   determination.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Gao v.

 2   Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a single

 3   inconsistency might preclude an alien from showing that an IJ

 4   was compelled to find him credible.     Multiple inconsistencies

 5   would so preclude even more forcefully.”).

 6       The adverse credibility determination is dispositive of

 7   Fang’s claims for asylum, withholding of removal, and CAT

 8   relief because all three claims were based on the same factual

 9   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

10   Cir. 2006).      Accordingly, we do not reach the agency’s

11   alternative   grounds   for   denying   relief.    See   INS   v.

12   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule, courts

13   and agencies are not required to make findings on issues . . .

14   unnecessary to the results they reach.”).

15       For the foregoing reasons, the petition for review is

16   DENIED.   All pending motions and applications are DENIED and

17   stays VACATED.

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe,
20                                 Clerk of Court




                                     5